Kellam, J.
I concur in this decision. White v. Clark, 8 Cal. 512; Kerns v. Graves, 26 Cal. 156; and Young v. Remer, 4 Barb. 442,—cited by appellant as supporting his proposition that nothing is added to the life of a, justice’s judgment by its being transcripted and docketed in the circuit court, are not controlling. These cases were decided under statutes containing no such provisions as ours. The three statutes of California and New York simply declare that upon the docketing of such transcripted judgment, execution might issue thereon “in the same manner and with like effect as if issued on a judgment” of the court to which it was so transcripted. Our statute goes further, and provides expressly that from the time of docketing it becomes a judgment not only in the circuit court, but a j udgment of the circuit court. While this language is still open to construction, and its exact meaning and effect may be debatable, it is significant, and indicates, I think, the intention of the legislature to do more than merely provide, as in the California and New York cases, that an execution on such transcripted judgment shall be issued from the circuit court in the same manner as though the judgment were originally rendered there. While not as free from doubt in this case as I would like to be, I believe the decision is right, and concur in it, though I would be better satisfied with the opinion if it omitted any expression of views as to the duration of the lien *16upon real estate of such justice’s judgment when so transcripted and docketed. Such question is not in this case, and a decision of it seems to me premature and gratuitous.